DETAILED ACTION
Claims 38-57 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 38-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 38-57, under Step 2A claims 38-57 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 38 as representative, claim 38 recites: A system for distributed information exchange relating to a product, comprising: one or more processors, individually or collectively, programmed to: access a first manifest of a plurality of manifests, in a distributed data structure, upon scanning of a label of the product, wherein the label is linked to the first manifest; access a network of anonymous manifests comprising the plurality of manifests in the distributed data structure, including the first manifest, by navigating one or more network links associated with the first manifest; and retrieve an answer to a query about the product by: (i) identifying a pre-existing answer to the query in a relevant manifest of the plurality of manifests, or (ii) identifying a creator of a relevant manifest of the plurality of manifests, wherein the creator of the relevant manifest is likely to provide an answer to the query, and inquiring the query to the creator of the relevant manifest via a secure communication channel.    



Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 38 recites additional elements, including one or more processors. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 38 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 38 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to 
Taken individually or as a whole the additional elements of claim 38 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 38 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 39-42 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 38. Thus, each of claims 39-42 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 39-42 do not set forth further additional elements. Considered both individually and as a whole, claims 39-42 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 39-42 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 43-57 are parallel, i.e. recite similar concepts and elements, to claims 38-42, analyzed above, and the same rationale is applied.
In view of the above, claims 38-57 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 38-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feeney, US PG Pub 2016/0098723 A1 (hereafter “Feeney”).

Regarding claim 43, Feeney discloses a method for distributed information exchange relating to a product, comprising: 
(a) scanning, using a detector, a label of the product, wherein the label is linked to a first manifest stored in a distributed data structure (¶¶0023, 0040, and 0088); 
(b) accessing a network of anonymous manifests comprising a plurality of manifests in the distributed data structure, including the first manifest, by navigating one or more network links associated with the first manifest (¶¶0039-0040, 0046, 0066, 0074-0080); and 
(c) retrieving an answer to a query about the product by: (i) identifying a pre-existing answer to the query in a relevant manifest of the plurality of manifests, or (ii) identifying a creator of a relevant manifest of the plurality of manifests, wherein the creator of the relevant manifest is likely to provide an answer to the query, and inquiring the query to the creator of the relevant manifest via a secure communication channel (¶¶0065, 0081-0082, 0088 and 0113-0116).

Regarding claim 44, Feeney discloses the method of claim 43, wherein each creator of the plurality of manifests is kept anonymous (¶¶0034, 0036, and 0127).

Regarding claim 45, Feeney discloses the method of claim 43, wherein the query is a push-query and one of the plurality of manifests comprises the pre-existing answer (¶¶0065, 0081-0082, 0088 and 0113-0116).

Regarding claim 46, Feeney discloses the method of claim 43, wherein the query is a pull-query and none of the plurality of manifests comprises the pre-existing answer (¶¶0065, 0081-0082, 0088 and 0113-0116).

Regarding claim 47, Feeney discloses the method of claim 46, wherein the relevant manifest is identified at least in part by filtering the plurality of manifests by a topic of the query (¶¶0093-0097).

Regarding claim 48, Feeney discloses the method of claim 47, wherein the answer is verified by a commitment to the topic (¶¶0034-0037).

Regarding claim 49, Feeney discloses the method of claim 43, wherein the first manifest comprises incomplete information about the product (¶¶0099-0101).

Regarding claim 50, Feeney discloses the method of claim 43, wherein the network of anonymous manifests comprises linked nodes of the plurality of manifests (¶¶0030-0059).

Regarding claim 51, Feeney discloses the method of claim 43, further comprising verifying an association of a requestor of the answer to a first group, wherein access to the relevant manifest is authorized to one or more groups including the first group (¶¶0033-0034, 0084, and 0120).

Regarding claim 52, Feeney discloses the method of claim 51, wherein access to the relevant manifest is denied to users who are not associated with the one or more groups (¶¶0033 and 0041-0045).

Regarding claim 53, Feeney discloses the method of claim 43, wherein the answer is validated using one or more of tracing, mass-balance systems, and tokenized certification (¶¶0068-0069).

Regarding claim 54, Feeney discloses the method of claim 43, wherein the answer is pre-validated (¶¶0053 and 0117).

Regarding claim 55, Feeney discloses the method of claim 43, wherein the answer is post-validated (¶¶0053 and 0117).

Regarding claim 56, Feeney discloses the method of claim 43, wherein the answer is binary (¶¶0113).

Regarding claim 57, Feeney discloses the method of claim 43, wherein the answer is non-binary (¶0116).

Regarding claims 38-42, all of the limitations in claims 38-42 are closely parallel to the limitations of method claims 43-57, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vivier, US PG Pub 2018/0211213 A1, teaches secure product identification and verification.
High et al., US PG Pub 2018/0349879 A1, teaches systems and methods to enable robotic node participation in peer-to-peer commercial transactions.
Non-patent literature Benčić, Federico Matteo, Pavle Skočir, and Ivana Podnar Žarko, teaches DLT and smart tags for decentralized, privacy-preserving, and verifiable supply chain management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625